DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered. A new ground of rejection is made necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-13, 15, 16, 18, 19, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanevsky et al (US 2017/0076749).

See the citations to Kanevsky below:

1.A method of audio signal processing, comprising:receiving a first audio signal from a first audio source (302 Fig. 3A and [0062]) and a second audio signal 
processing the first audio signal and the second audio signal, concurrently,   based on the  first  context information and the second   context information (step 316 as taught [0069]).
  
2.The method of claim 1 wherein the first context information indicates one or more acoustic characteristics associated with a first plurality of end point devices ([0041]) that is configured to output the first audio signal (see e.g. background noise identified in first signal as in [0069]), and the second context information indicates one or more acoustic characteristics associated with a second plurality of end point devices that is configured to output the second audio signal (see e.g. background noise identified in second signal as in [0069]), the one or more acoustic characteristics including noise floor (see the average noise subtracted at each device as in [0071]), excursion, or a combination thereof .  
3.The method of claim 1   further comprising:
4.The method of claim 1, wherein the second audio signal includes speech associated with a plurality of speakers, and wherein the processing of the second audio signal comprises separating the speech associated with a target speaker from the speech associated with the remaining speakers of the plurality of speakers (see the crosstalk situation in [0083] where the second audio signal must undergo source separation processing).  
7.The method of claim 1 wherein the first audio source is an audio input source and the second audio source is an audio output (see the second audio stream may be an audio stream that was recorded by a laptop computer, [0065])  
8.The method of claim 1 wherein the first audio application comprises a voice over IP (VoIP) application (464 as in Fig. 4 and [0103])and the second audio application comprises an - automatic speech recognition application (472 as in Fig. 4 and [0107]).  
9.The method of claim 1 wherein the first audio application comprises a conference call application ([0026]) and the second audio application comprises a feedback suppression application (see 320 as in 
10.The method of claim 1 wherein the processing of the first audio signal comprises detecting background noise in an environment associated with the first audio source ([0069]).  
11.The method of claim 10, wherein the environment is further associated with the second audio source, and wherein the processing of the second audio signal comprises detecting the background noise in the environment ([0069]).

12.
A system comprising:
 a device comprising hardware and software audio resources (500 [0120]);
 a non-transitory memory storing machine-readable instructions for audio processing (504 [0120]);
 and one or more hardware processors coupled to the non-transitory memory and operable to read instructions from the non-transitory memory to cause the system to perform operations (500 [0120]) comprising:receiving a first audio signal from a first audio source (302 Fig. 3A and [0062]) and a second audio signal from a second audio source (308 Fig. 3A and [0065]), wherein the second audio source is different than the first audio source (310 as in Fig 3A and [0066]);determining first context information associated with a first audio application configured to transmit the first audio signal (304-306 Fig. 3A – in step 304 the identification of multiple audio sources is interpreted 
processing the first audio signal and the second audio signal, concurrently,   based on the  first  context information and the second   context information (step 316 as taught [0069]).

13.The system of claim 12, wherein the first context information indicates one or more acoustic characteristics associated with at least one microphone ([0041]) configured to output the first audio  signal ([0069]), and the second context information indicates the one or more acoustic characteristics associated with at least one end point device configured to output the second audio signal ([0069]), the one or more acoustic characteristics including noise floor ([0071]), excursion, or a combination thereof.  
15.The system of claim 12, wherein the second audio signal  includes speech associated with a plurality of speakers, and wherein the processing of the second audio signal comprises separating the speech associated with a target speaker from the speech associated with the remaining speakers of the plurality of speakers ([0083]).  
16.The system of claim 12, wherein the operations further comprise filtering ambient sounds from the received first and the second audio signals, wherein the ambient sounds include background noises 
18.The system of claim 12, wherein the first audio application comprises a voice over IP (VoIP) application (464 as in Fig. 4 and [0103])and the second audio application comprises an - automatic speech recognition application (472 as in Fig. 4 and [0107]).  
19.The system of claim 12, wherein the first audio application comprises a conference call application ([0026]) and the second audio application comprises a feedback suppression application (see 320 as in Fig. 3A).


21.A method comprising:receiving a plurality of audio signals, wherein each audio signal is received from a different audio source (312 [0067]);determining respective context information associated with an audio application configured to transmit each audio signal of the plurality of audio signals (context of which speakers are in conversation is described as in [0067]),  and
processing the plurality of audio signals,  concurrently, based on the respective context information (316 [0069]).  

23.The method of claim 21 wherein the respective context information is an input mode (depending on determined context the system will enter conference processing mode, [0034]) and/or an output mode (depending on determined context the system will enter conference processing mode, [0034]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655